In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-2666

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

JULIO C ESAR S ANCHEZ,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 07 CR 756—John W. Darrah, Judge.



     A RGUED M ARCH 30, 2010—D ECIDED A PRIL 28, 2010




 Before P OSNER, R OVNER, and T INDER, Circuit Judges.
  T INDER, Circuit Judge. Julio Cesar Sanchez, an El
Salvadoran citizen and national, was removed from the
United States to Mexico in September 2006. Six months
later, in March 2007, Sanchez presented invalid perma-
nent resident documents and successfully gained entry
into the United States at the same port from which he
was deported, Laredo, Texas. The record lacks any in-
dication of what prompted Sanchez to return when he
2                                            No. 09-2666

did, and it is also unclear whether Sanchez remained
in Mexico from September to March or if he made it
home to El Salvador before returning. (He claimed he
asked for permission to reenter the United States at the
U.S. Embassy in San Salvador, but the government has
no record of any such request.) In any event, by
April 2007 Sanchez was in Chicago, where the police
caught him participating in a drug deal. He was arrested,
pleaded guilty to delivery of a controlled substance,
and received three years’ probation and a $1600 fine.
  While Sanchez was in the custody of Cook County
authorities pending the resolution of his drug delivery
charge, an immigration agent interviewed him and
learned that he was an illegal alien who had previously
been removed from the United States. The agent lodged
a detainer against him, and a grand jury indicted him
for illegal reentry in violation of 8 U.S.C. § 1326(a) &
(b)(2). Sanchez proceeded to trial on the charge in 2008.
At trial, the government called as a witness Douglas
Standerfer, the immigration agent who had interviewed
Sanchez. Standerfer testified that Sanchez was a native
and citizen of El Salvador who had been ordered
removed to El Salvador but in fact had been mistakenly
removed to Mexico. During that removal, Standerfer
testified, Sanchez had been given—and placed his finger-
print on—a Form I-294 notifying him that he could not
return to the United States without the express con-
sent of the Attorney General. The Form I-294 bearing
Sanchez’s fingerprint was entered into evidence
without objection, as were several other documents
from Sanchez’s alien registration file, including the
No. 09-2666                                                3

“Record of Sworn Statement” memorializing his inter-
view with Standerfer.
   On cross-examination of Standerfer, Sanchez’s counsel
started asking questions about the mistaken removal to
Mexico. The district court requested a sidebar, at which
it questioned the legal significance of that fact. Sanchez’s
defense team explained that they wanted to argue to
the jury that because Sanchez had been taken to the
wrong country, he had never been “removed” for pur-
poses of 8 U.S.C. § 1326 and therefore could not be
guilty of illegal reentry. They also proposed a jury in-
struction relating to this theory. The district court ex-
pressed surprise at this previously unarticulated theory
of defense and admonished Sanchez’s counsel for not
bringing the theory to its attention earlier. See Tr. 99-101,
May 7, 2008. After counsel explained that prior to
hearing Standerfer testify they were unaware that the
removal to Mexico rather than El Salvador was due
to an error in Sanchez’s file, id. at 92, the district court
temporarily excused the jury and convened a hearing
to determine whether Sanchez’s theory and instruction
could be presented to the jury.
  At the hearing, Sanchez’s counsel offered three pieces
of authority to support their theory: Jama v. Immigration &
Customs Enforcement, 543 U.S. 335 (2005), which held that
aliens may be ordered deported to countries that
have not indicated in advance a willingness to accept
them; 8 U.S.C. § 1231(b)(2), which was parsed in Jama
and provides a framework for determining to which
country an alien should be removed; and 8 U.S.C.
4                                               No. 09-2666

§ 1101(g), which provides that an alien who leaves on his
own steam while a removal order is pending is presumed
to have been deported lawfully. The district court heard
the defense team’s arguments about the pertinence of
these authorities, reviewed them itself, and concluded:
    There is nothing in this case that supports
    [Sanchez’s] assertion. There is nothing in the
    plain reading of the statute itself in any of those
    sections cited by the defense that would suggest
    that Congress intended that someone removed
    from the United States pursuant to an order of
    deportation, albeit to the wrong country, could
    physically reenter the country with impunity
    from prosecution.
Tr. 120-21, May 7, 2008. The district court also denied
Sanchez’s proposed jury instruction. “It’s not relevant,” the
district court ultimately said of the theory at the end of
the impromptu hearing. “You may not argue it.” Id. at 123.
  The jury returned and heard testimony from a finger-
print examiner. Sanchez’s counsel did not cross-examine
that witness, the only other witness to testify for the
government, and no witnesses were presented on
Sanchez’s behalf. At closing argument, Sanchez’s counsel
asserted that a language barrier between Sanchez and
Standerfer provided a basis for the jury to doubt the
reliability of what Standerfer said he learned from
Sanchez during his interview. The jury deliberated for
less than two hours and returned a guilty verdict.
Sanchez was later sentenced to seventy-seven months
in prison and three years of supervised release.
No. 09-2666                                                5

  Sanchez’s sole argument on appeal is that the district
court abused its discretion by preventing him from
arguing during closing that he was never properly re-
moved from the United States because he was sent to
the wrong country. (He does not attempt to argue
that the jury instruction was improperly denied, a deter-
mination we would have reviewed de novo. United
States v. Canady, 578 F.3d 665, 672 (7th Cir. 2009)). He
no longer seeks to rely on Jama and 8 U.S.C. §§ 1101(g)
& 1231(b)(2), a wise move as none of those largely irrele-
vant authorities would have helped him any more
here than they did at the district court, and now simply
contends that his erroneous removal to Mexico was
a “significant issue” that the jury should have been able
to consider. We suspect he characterizes it as such
because “exercising tight control over [closing] argument
is undesirable when it precludes counsel from raising a
significant issue.” United States v. White, 472 F.3d 458, 463
(7th Cir. 2006) (quoting United States v. Mahone, 537
F.2d 922, 928 (7th Cir. 1976)). This is an exception to the
general rule affording district courts great latitude
in limiting closing argument over “time consuming
peripheral issues in the interests of judicial economy
and reducing juror confusion.” Id. at 462 (quoting
Mahone, 537 F.2d at 928); see also Herring v. New York, 422
U.S. 853, 862 (1975) (“The presiding judge must be and
is given great latitude in controlling the duration and
limiting the scope of closing summations. He may
limit counsel to a reasonable time and may terminate
argument when continuation would be repetitive or
redundant. He may ensure that argument does not stray
6                                               No. 09-2666

unduly from the mark, or otherwise impede the fair
and orderly conduct of the trial. In all these respects
he must have broad discretion.”).
  We disagree with Sanchez that his mistaken removal
to Mexico represented a “significant issue.” As the
district court correctly determined at the hearing held
during trial, the location to which Sanchez was removed
is irrelevant to the ultimate determination of whether
he violated 8 U.S.C. § 1326(a). (Subsection (b)(2) just
enhances the penalty for aliens who have committed
aggravated felonies and is immaterial to the violation of
subsection (a). See Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998).) For a defendant to be guilty
of illegal reentry under 8 U.S.C. § 1326(a), the govern-
ment need only prove four things: (1) that the defendant
is not a citizen of the United States; (2) that the
defendant was removed from the United States or left
while a removal order was pending; (3) that the defendant
was found in the United States after his removal; and
(4) that the defendant did not have the consent of the
Secretary of Homeland Security to return. See 8 U.S.C.
§ 1326(a); United States v. Villarreal-Tamayo, 467 F.3d 630,
631 (7th Cir. 2006); Tr. 152, May 7, 2008.
  Section § 1326 does not require that defendants be
removed in a certain way (e.g., by plane, train, or auto-
mobile) or to a certain place for removal to have taken
place for its purposes. In both legal and lay parlance,
removal simply means “[t]he transfer or moving of a
person or thing from one location, position, or residence
to another.” Black’s Law Dictionary 1409 (9th ed. 2009);
No. 09-2666                                                  7

see also Webster’s Third New International Dictionary
1921 (1976). Under this commonsense, plain meaning
definition, Sanchez was “removed” from the United
States when he was physically taken to Mexico. And
under our immigration laws, even aliens who elect to
leave the United States to go any place before their
removal orders have been fully implemented are “con-
sidered to have been deported or removed in pursuance
of law.” 8 U.S.C. § 1101(g); see United States v. Ramirez-
Carcamo, 559 F.3d 384, 387-89 (5th Cir.), cert. denied, 129
S. Ct. 2849 (June 22, 2009) (No. 08-10530). If an alien is
considered “removed” for purposes of § 1326 when
he leaves on his own volition in the face of pending
immigration proceedings, so too should he be con-
sidered removed when he is escorted out by the
authorities pursuant to what he concedes was a valid
deportation order.
  Sanchez’s circumstances are similar to those in United
States ex rel. Bartsch v. Watkins, 175 F.2d 245 (2d Cir. 1949),
in which a seaman born in Danzig was deported to Bre-
men, Germany, rather than the “Free City” of Danzig
and was apprehended when he tried to reenter the
United States. There, as here, the principal contention
on appeal was that the seaman’s return to the United
States was not an “entry” because he was deported
to the wrong place. The Second Circuit determined that
it was “unnecessary” to assess the validity of the
seaman’s deportation, noting that “[e]ven if it were as-
sumed that it was wrong to deport him to Bremen, Ger-
many, he had no right to reenter the United States with-
out compliance with our immigration laws.” Watkins,
8                                                No. 09-2666

175 F.2d at 247. What was true then remains true today,
particularly where the defendant concedes his illegal
presence. Record of Sworn Statement, Appellee Br.
App. 4 (“I know that I committed a crime and that
I reentered the United States but I would like you to
forgive me.”).
  Of course, this is not to say that all means of effectuating
removal are proper, or that there exists no set of facts
under which an alien could legitimately reenter the
United States after being escorted out. For instance, if
the government decided to remove an illegal alien by
sailing her out to the boundary of the territorial waters
of the United States and tossing her overboard, and she
happened to float back into United States waters, she
would have a strong necessity defense available. Here,
no evidence of any remotely analogous exceptional cir-
cumstance or situation was presented. Sanchez didn’t
present any evidence that he objected to being placed
in Mexico, nor that he was forced to come back to the
United States. All we know is that Sanchez was
escorted over the Mexican border in September 2006 and
then came back across that same border in March 2007.
Without more evidence, we cannot conclude that the
fact that Sanchez was erroneously sent to Mexico ren-
dered his removal invalid, nor can we conclude that his
unauthorized return to the United States was warranted.
  Moreover, not only was Sanchez’s theory irrelevant
to the jury’s determination of whether he violated § 1326,
but it also posed an inappropriate question for the jury
to consider. “It is the basic premise of our legal system
No. 09-2666                                                9

that juries are the triers of fact only; it is for the judge,
not the jury, to interpret the law.” White, 472 F.3d at 463
(quoting United States v. Tokash, 282 F.3d 962, 968 (7th
Cir. 2002)). Sanchez wanted to argue that the govern-
ment was required to prove that he had been deported
to his home country, El Salvador, to satisfy the removal
element in § 1326(a). What the government must prove is
a question of law for the court; whether the government
has adequately proved what it needs to is a question of
fact for the jury. The district court properly bifurcated
these inquiries when it denied Sanchez’s request to
present his theory to the jury during closing argument.
We find no error in the court’s actions, let alone an
abuse of discretion. We therefore A FFIRM .




                           4-28-10